Citation Nr: 1231309	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  10-02 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to June 7, 2010, and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted a 30 percent rating for PTSD, effective from May 31, 2006.

While the appeal was pending, in a November 2009 rating decision the RO increased the initial rating to 50 percent, effective May 31, 2006.  In November 2011 the RO awarded the Veteran a staged increase for PTSD, granting a 70 percent rating effective June 7, 2010 and entitlement to individual unemployability effective June 25, 2010.  Nevertheless, the entire appeal period remains under review as the Veteran has not indicated his satisfaction with the ratings assigned.  Generally, a veteran, when seeking a higher VA disability rating, is presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In January 2010 the Veteran filed a substantive appeal and requested a Board hearing before a Veterans Law Judge at the RO (i.e., Travel Board hearing), and in December 2010 the Veteran requested to have a Board hearing via video-conference.  The Veteran did not appear at the Board hearing that was scheduled for April 11, 2012.  He did not present good cause for his failure to appear, nor did he request that the Board hearing be rescheduled.  Therefore, the appeal will be processed as though the request for a Board hearing had been withdrawn. 38 C.F.R. § 20.702(d) (2011).

As a final preliminary matter, the Board notes that in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim is not ready for appellate review at this time.  In December 2010 the Veteran submitted a statement in which he requested a hearing at the RO before RO personnel or a Decision Review Officer (DRO).  The Veteran visited the RO in September 2011 to review his records, but it does not appear that a personal hearing at the RO was ever scheduled or held.  A veteran has a right to a hearing before the VA office having original jurisdiction over the claim, as well as a right to a hearing before the Board.  38 C.F.R. §§ 3.103(a), (c), 20.700 (2011).  The Veteran was not scheduled for a hearing at the RO as requested.  A remand of this matter to the RO is therefore warranted, in order to provide the Veteran with a hearing before a DRO.

Additionally, a review of the case file indicates that the Veteran is receiving regular psychiatric treatment at the Gloucester Community Based Outpatient Clinic (CBOC), part of the Philadelphia VA Medical Center (VAMC).  To ensure that the record is complete, ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA mental health treatment records from the Philadelphia VAMC and associated clinics dating since August 2010. 

2.  Schedule a hearing before a VA Decision Review Officer at the RO.  The Veteran and his representative should be notified of the date and time of the hearing, and the RO should associate a copy of such notice with the claims file.  A copy of the hearing transcript should also be associated with the claims file.

3.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary, the RO should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative should be furnished a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


